Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “Disclosed herein” (see line 1) should not be present therein.
  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0030, line 3, “FIG.s” should be FIGs.” 
Appropriate correction is required.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the scrubber being “replaceable” (see claim 10) and the term “outer housing (see claims 7 and 18, lines 2 and 4) do not have an antecedent basis in the specification.

Claim Objections
This application has not been filed with claims 8 or 9 (the claim recited after claim 7 is claim 10).  The claims should be properly renumbered in any response to this office action.  
Claims 5-7, 12, 17 and 18 are objected to because of the following informalities:  
In regard to claims 5 and 17, the recitation of the “spray nozzle” capable of being held as claimed is inaccurate in that it is the “spray handle” 32 that is held as claimed, as opposed to the “spray nozzle” 30a, which is not held at all.  Appropriate correction is required.
In regard to claim 6, the recitation of the “spray nozzle” being sized as claimed is inaccurate in that the specification discloses the “spray handle” 32 as being so sized (see paragraph 0026, lines 3-5).
In regard to claims 7 and 18, the recitation of the “spray nozzle” including an outer housing having no moving parts and a gap for accessing a trigger as claimed in inaccurate in that it is the “spray handle” 32 which is disclosed as having no moving parts and a gap for the trigger (see paragraph 0027, lines 4-5).  The recitation of the “spray nozzle” including a trigger is inaccurate in that the specification defines the spray nozzle as being the trigger (see paragraph 0027, line 6)
Further in regard to claim 7 and 18, the recitation of the trigger not protruding outside the outer casing is inaccurate in that he trigger/spray nozzle 30A is shown to protruding from outer housing/spray handle 32 (presuming the spray handle 32 is intended to define the outer houing).
In regard to claim 12, it appears the workpiece/yoga mat is intended to be claimed, however, the language of claim 11 indicates the workpiece is not intended to be claimed.  Clarification on whether or not the workpiece/yoga mat are intended to claimed is needed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a length corresponding to a width of a human palm" in claim 6 is considered to be relative language which renders the claim indefinite.  The phrase "a length corresponding to a width of a human palm " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As different sized humans (i.e., adults and children) have significantly different palm widths, the phrase “a length corresponding to a width of a human palm” renders the claim indefinite in that the metes and bounds of the claim have not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audrey (U.S. Patent 6,138,874).
In regard to claim 1, Audrey discloses a spray bottle comprising a reservoir container 3, a spray nozzle and feed system 6, 7, 18 mounted to the reservoir container and a cylindrical rotating sleeve 10 affixed to an exterior of the reservoir container 3 wherein the rotating cylindrical sleeve 10 includes an absorbent pad 9.
In regard to claim 4, the pad is removable from the sleeve 10 and “configured to be washed and reused”, i.e., should the paper towel be used to wipe a dry substance from a surface, it may be “cleaned” by shaking off the dry substance and reused.
In regard to claim 5, portion 6 of the spray nozzle is cylindrical in shape and capable of being held in both a spray grip and reverse grip as shown.
In regard to claim 11, the reservoir container is configured to store a cleaning solution (see column 2, line 38) and the absorbent pad is configured to remove the cleaning solution from a workpiece.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (U.S. Patent 6,698,626).
In regard to claim 19, McKay discloses a method comprising filling a reservoir 4 of a spray bottle 1 with a cleaning solution (see column 2, line 21);
           spraying the cleaning solution on a workpiece via a spray nozzle 2 and feed system 5 mounted to the reservoir container;
            rotating a grip of the spray bottle from an upright spraying position to a reverse grip that holds the reservoir container “as a baton”; and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey.
In regard to claim 12, although the Audrey reference does not specifically disclose the cleaning device disclosed therein is used to clean a yoga mat, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Audrey device can be used to clean a wide variety of surfaces, including a yoga mat, without effecting the overall operation of the device, especially since the Audrey reference in no way limits the surfaces which may be cleaned with the device.
In regard to claim 13, as discussed above, Audrey discloses a spray bottle having a reservoir, spray nozzle, rotating sleeve and absorbent pad as claimed which can obviously be used to transfer liquids on a yoga mat to the absorbent pad.

In regard to claim 17, as discussed above, the spray nozzle is capable of being held as claimed.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey in view of Erickson (U.S. Patent 9,365,320).
In regard to claims 2 and 14, although the Audrey reference does not disclose a scrubbing brush embedded in a removable base of the reservoir, attention is directed to the Erickson reference, which discloses another spray bottle having a reservoir for cleaning fluid and a spray nozzle (see column 2, lines 65-67) wherein a removable base 10 is mounted to the reservoir and a cleaning implement is stored in the base 10 (see the paragraph bridging columns 6 and 7) in order to enable the user to have access to a cleaning implement while employing the spray bottle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray bottle disclosed in the Audrey reference can include such a removable base with a cleaning element therein in order to enable the use to have access to an additional cleaning implement during use.  Further, although the Erickson reference does not specifically disclose the cleaning element is a “scrubbing brush”, the reference does disclose that a wide variety of cleaning elements may be stored in the base including an element having a abrasive material for cleaning surfaces (see column 7, line 1).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable element having an abrasive material for cleaning surfaces, including a scrubbing brush, may be employed without effecting the overall operation of the device.
s 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Audrey in view of Kitabayashi (U.S. Patent 5,203,841).
In regard to claim 7, although the spray nozzle in the Audrey device does not include an outer housing with no moving parts and a trigger accessible through a gap in the outer housing wherein the trigger does not protrude outside of the outer housing, attention is directed to the Kitabayashi reference, which discloses another spray bottle wherein the spray nozzle includes an outer housing 2 with no moving parts and a trigger 5 that is accessible through a gap in the outer housing wherein the trigger 5 does not protrude outside of the outer housing in order to prevent the trigger from being inadvertently actuated (see column 1, lines 43-52).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray nozzle arrangement used in the Aubrey device can be replaced with the spray nozzle arrangement in the Kitabayashi device in order to prevent the inadvertent actuation of the nozzle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Erickson.
Although the McKay reference does not disclose the step of removing a scrubbing brush embedded in a removable base on the reservoir and employing the scrubbing brush, attention is directed to the Erickson reference, which, as discussed above, discloses another spray bottle having a reservoir for cleaning fluid and a spray nozzle (see column 2, lines 65-67) wherein a removable base 10 is mounted to the reservoir and a cleaning implement is stored in the base 10 (see the paragraph bridging columns 6 and 7) in order to enable the user to have access to a cleaning implement while employing the spray bottle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spray bottle disclosed in the McKay reference can include such a removable base with a cleaning element therein in order to enable the use to have access to a cleaning implement during use and thereby employ the cleaning element by removing the cleaning element from the removable base and scrubbing the workpiece.  Further, although the Erickson reference does not specifically disclose the cleaning element is a “scrubbing brush”, the reference does disclose that a wide variety of cleaning elements may be stored in the base including an element having a abrasive material for cleaning surfaces (see column 7, line 1).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable element having an abrasive material for cleaning surfaces, including a scrubbing brush, may be employed without effecting the overall operation of the device.

Allowable Subject Matter
Claims 3, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gameiro et al. and Luft references are cited as being directed to the state of the art as teachings of other spray bottle dispensers having a cleaning element mounted around the spray bottle.





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/2/21
DJW

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754